Mr. Justice del Toro
delivered the opinion of the court.
This is an appeal from a judgment of the District Court of San Juan, Section 2, convicting Juan Paris, the appellant, of the crime of seduction and sentencing him to one year in the penitentiary.
The transcript of the record, contains a statement of the case and a bill of exceptions. The information is conformable to law. Following the language of the statute, it clearly charges the accused with the crime of seduction. The evidence for the prosecution contains all the elements constituting the crime charged, namely, that the victim was a young unmarried woman; that she was reputed to be chaste, and that she committed the carnal'acts with the accused by reason of the promise of marriage which he made' to her. The said evidence was contradicted by that of the defense, but the jury decided the conflict by giving credence to the evidence for the prosecution.
During the trial exceptions were taken to two rulings on the admission in evidence of a certain letter written by the accused. The victim of the crime testified that, following an arrangement between the accused' and herself, she had received and answered the said'letter and that although the accused did not know how to write, she knew that the letter was from him. Her testimony was corroborated by that of Pedro Alvarez who testified that' he had written the said letter at the request of the accused. These being the facts, we are of the opinion that the court did not commit error in admitting the letter in evidence.
The judgment'appealed from should be

Affirmed.

Chief Justice Hernández and Justices Wolf, Aldrey and Hutchison concurred.